Case 8:20-cv-02362-TPB-CPT Document 20 Filed 04/19/21 Page 1 of 1 PageID 140




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA

                              Case No. 8:20-cv-02362-TPB-CPT


STRIKE 3 HOLDINGS, LLC, a limited liability
company,

       Plaintiff,

v.

JOHN DOE subscriber assigned IP address
47.197.33.99 an individual,

       Defendant.

                                                /

                    PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                           WITH PREJUDICE OF JOHN DOE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,

LLC hereby gives notice that its claims in this action against Defendant John Doe, subscriber

assigned IP address 47.197.33.99, are voluntarily dismissed with prejudice.


Dated: April 19, 2021                               Respectfully submitted,


                                                    MAMONE VILLALON
                                                    Attorneys for Plaintiff Strike 3 Holdings,
                                                    LLC

                                                    By: /s/ Tyler A. Mamone
                                                    Tyler A. Mamone, Esq.
                                                    100 SE 2nd St. Suite 2000
                                                    Miami, FL 33131
                                                    tyler@mvlawpllc.com
                                                    Tel.: (786) 209-2379
